                     Case 1:18-cv-00681-RJL Document 237 Filed 08/31/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                          Aaron Rich                           )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-cv-00681-RJL
                  Edward Butowsky, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         non party Ellen Ratner                                                                                        .


Date:          08/31/2020                                                             /s/ Charna E. Sherman
                                                                                         Attorney’s signature


                                                                            Charna E. Sherman (DDC Bar No. 394467)
                                                                                     Printed name and bar number
                                                                            Charna E. Sherman Law Offices Co., LPA
                                                                                      3029 Prospect Ave.
                                                                                     Cleveland, OH 44115

                                                                                               Address

                                                                                    csherman@charnalaw.com
                                                                                            E-mail address

                                                                                          (216) 453-9133
                                                                                          Telephone number

                                                                                          (216) 453-0809
                                                                                             FAX number
